DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of determining, by a processor, an ownship predicted trajectory of an aircraft, the aircraft being the ownship; determining a traffic predicted trajectory of one or more other aircraft in a vicinity of the ownship, the one or more other aircraft comprising traffic; assessing an encounter between the ownship and the traffic, wherein assessing the encounter between the ownship and the traffic comprises applying an encounter assessment policy to the traffic predicted trajectory and the ownship predicted trajectory; and generating encounter assessment data in response to assessing the encounter between the ownship and the traffic, the encounter assessment data being used to at least detect and avoid the traffic by the ownship. The determining, assessing, and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by a processor.”  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “by at processor” that performs the determining, assessing, and generating steps. The steps performed by a processor is recited at a high level of generality and merely automates the receiving and requesting steps, therefore acting as a generic computer to perform the abstract idea. The processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandao (US20170337829A1).
Regarding claim 1, Brandao teaches a method for policy-based traffic encounter assessment to detect and avoid traffic, the method comprising: 
determining, by a processor, an ownship predicted trajectory of an aircraft, the aircraft being the ownship (see Paragraph 0024 wherein TSAA system 106 may both track protected airspaces around one or more target aircraft and the ownship, and perform trajectory predictions for the one or more target aircraft and the ownship); 
determining a traffic predicted trajectory of one or more other aircraft in a vicinity of the ownship, the one or more other aircraft comprising traffic (see Paragraph 0024 wherein TSAA system 106 may both track protected airspaces around one or more target aircraft and the ownship, and perform trajectory predictions for the one or more target aircraft and the ownship); 
assessing an encounter between the ownship and the traffic, wherein assessing the encounter between the ownship and the traffic comprises applying an encounter assessment policy to the traffic predicted trajectory and the ownship predicted trajectory (see Paragraph 0032 wherein conflict search engine 140 may compare the predicted trajectories for the ownship and the one or more target aircraft to determine whether any of the one or more target aircraft at any given time in its predicted trajectory would intercept the protected airspace of the ownship at the same given time in its predicted trajectory); 
and generating encounter assessment data in response to assessing the encounter between the ownship and the traffic, the encounter assessment data being used to at least detect and avoid the see Paragraph 0021 wherein the conflict detector unit 132...determines whether there is an imminent risk of two aircraft entering each other's protected airspace (or coming too close to each other, as further described below). The protected airspace may be defined relative to the respective aircraft and may define a volume of space around the aircraft. The protected airspace may also be referred to as a protected airspace zone. When conflict detector component 132 makes a determination of an imminent risk of a protected airspace violation, TSAA system 106 may generate, via output node 141, one or more alert outputs 142 of TSAA system 106 to ASSAP tracker 104; see also Paragraph 0017 wherein air traffic data system 100 that includes a Traffic Collision Avoidance System (TCAS) computer 102).  
Regarding claim 2, Brandao teaches the method of claim 1, wherein determining the traffic predicted trajectory comprises predicting a trajectory of the traffic as a sequence of timely ordered predicted traffic state vectors (see Paragraph 0049 and FIG. 6, which depicts a schematic representation of a set of example airspace procedural trajectory information 638 associated with an airspace around a selected airport, including indications of procedural air traffic patterns in the vicinity of the airspace around the selected airport, all as may be stored or implemented in procedural trajectory information 138 as part of procedural trajectory prediction unit 134 of FIGS. 1 and 3. The information represented by procedural trajectory information 638 as shown in FIG. 6 may be stored and/or implemented in any of various numerical, vector, array, matrix, and/or graphical formats or types of data and/or algorithmic executable instructions, in or as part of procedural trajectory information 138).  
Regarding claim 3, Brandao teaches the method of claim 1, wherein determining the traffic predicted trajectory comprises using a processed traffic track and any available enhancement by a traffic trajectory prediction module to generate the traffic predicted trajectory (see Paragraph 0019 wherein ASSAP tracker 104 may also maintain extrapolated, predicted future trajectories or tracks for the ownship and all applicable target aircraft out to a selected common point in time in the future, and update those predicted tracks at a selected frequency, e.g., one hertz).  
Regarding claim 4, Brandao teaches the method of claim 3, further comprising generating the processed traffic track by a traffic track processor from traffic track data, wherein the traffic track processor is configured to determine a relative position between the ownship and the traffic (see Paragraph 0043 wherein Various aircraft in flight in the airspace of airport terminal 508 may be guided by an air traffic control (ATC) tower, or in airports without an ATC tower, the aircraft may fly in accordance with visual acquisition and observation of other aircraft traffic and adherence to standard flight rules and other procedures, such as pursuing the flight tracks 512-534 as described above and maintaining minimum separations from any surrounding target aircraft) and to analyze a history of a plurality of traffic tracks to determine maneuvering patterns of the traffic and wherein traffic maneuver data is generated by the traffic track processor from the maneuvering patterns of the traffic ((see Paragraph 0025-26 wherein Air traffic data system 100 may receive information containing data describing the past trajectory 212 and current heading of ownship 202, and information containing data describing the past trajectory 214 and current heading of target aircraft 204...Air traffic data system 100 may, in some examples, also extrapolate from the information it has to predict that target aircraft 204 will remain on a predicted trajectory 224 continuing to turn at the same constant turn angle, speed, and altitude as in its past trajectory 214  (corresponds to maneuvering pattern); see also Paragraph 0049 wherein airspace procedural trajectory information 638 associated with an airspace around a selected airport, including indications of procedural air traffic patterns in the vicinity of the airspace around the selected airport, all as may be stored or implemented in procedural trajectory information 138 as part of procedural trajectory prediction unit 134)).  
Regarding claim 5, Brandao teaches the method of claim 4, further comprising generating the traffic track data and any traffic intent data by a traffic detection module using at least one of traffic see Paragraph 0055 wherein Procedural trajectory prediction unit 134 may also make use of additional information, including any one or more of the following, to perform procedural trajectory prediction: altimeter setting of the ownship; departure runway threshold position for a particular runway; approach runway threshold position for a particular runway; runway heading for a particular runway; traffic pattern altitude for single engine aircraft around airport 638; traffic pattern altitude for multi-engine aircraft around airport 638; traffic pattern direction (e.g., left-turn or right-turn) around airport 638; one or more airport reference points; indicated airspeed of the ownship and/or target aircraft (may be optional; if this parameter is not available, ground speed can be a substitute with modified criteria, or algorithm may ignore the related criteria); see also Paragraph 0046 wherein In some examples, an autonomous airport configuration recognition system may receive aircraft state information from another aircraft, such as in ADS-B messages, when the other aircraft is landing at or taking off from a runway, and determining the location of the runway based on the received aircraft state information).  
Regarding claim 6, Brandao teaches the method of claim 1, wherein determining the traffic predicted trajectory comprises determining any enhancement to the traffic predicted trajectory for application to the traffic predicted trajectory (see Paragraph 0040 wherein this “wrap-around effect” of aircraft 304 flying in circles may be unlikely and unrealistic in a real flight scenario, as may be reflected in the more sophisticated procedural trajectory predictions implemented by TSAA system 106 of this disclosure. TSAA system 106 of this disclosure may implement procedural trajectory prediction algorithms that incorporate procedural trajectory information, or may in process of executing its instructions make reference to in-memory data cache (or other data store) containing procedural trajectory information).  
see Paragraph 0020 wherein target aircraft information 112 may include air-to-air ADS-B reports, automatic dependent surveillance-rebroadcast (ADS-R), traffic information service—broadcast (TIS-B), active TCAS surveillance, and/or other sources of information on other aircraft. ASSAP tracker 104 may also receive ownship information 114 (information on the subject aircraft that hosts air traffic data system 100, if ASSAP tracker 104 is implemented on an aircraft as opposed to a ground station), as inputs. The example of FIG. 1 is further discussed in context of an ASSAP tracker 104 and TSAA system 106 implemented on a subject aircraft that incorporates air traffic data system 100 (the ownship) and evaluating information for the ownship as well as one or more target aircraft. ASSAP tracker 104 may process those inputs, and output aircraft states 122, including target aircraft states and ownship aircraft states, specifying position, trajectory, and altitude information for the one or more target aircraft and the ownship, to TSAA system 106. An example of a flight context for such a trajectory prediction and threat detection is discussed with reference to FIG. 2).  
Regarding claim 8, Brandao teaches the method of claim 7, further comprising translating the traffic intent data into constraints that are met during a traffic trajectory prediction process (see Paragraph 0034 wherein procedural trajectory prediction unit 134 may also apply, e.g., algorithmic means of simplifying criteria (corresponds to translating data into constraints) and/or logic applicable to procedural trajectory prediction based on data or information from any procedural trajectory information sources, including those listed above).  
Regarding claim 9, Brandao teaches the method of claim 8, further comprising determining the traffic intent data by a traffic detection module using at least one of traffic state information, Automatic Dependent Surveillance Broadcast (ADS-B) reports, Traffic Information Service Broadcast (TIS-B) reports, shared flight plans of the traffic and ownship (see Paragraph 0020 wherein target aircraft information 112 may include air-to-air ADS-B reports, automatic dependent surveillance-rebroadcast (ADS-R), traffic information service—broadcast (TIS-B), active TCAS surveillance, and/or other sources of information on other aircraft. ASSAP tracker 104 may also receive ownship information 114 (information on the subject aircraft that hosts air traffic data system 100, if ASSAP tracker 104 is implemented on an aircraft as opposed to a ground station), as inputs. The example of FIG. 1 is further discussed in context of an ASSAP tracker 104 and TSAA system 106 implemented on a subject aircraft that incorporates air traffic data system 100 (the ownship) and evaluating information for the ownship as well as one or more target aircraft. ASSAP tracker 104 may process those inputs, and output aircraft states 122, including target aircraft states and ownship aircraft states, specifying position, trajectory, and altitude information for the one or more target aircraft and the ownship, to TSAA system 106. An example of a flight context for such a trajectory prediction and threat detection is discussed with reference to FIG. 2).  
Regarding claim 10, Brandao teaches the method of claim 6, wherein determining the traffic predicted trajectory comprises determining the traffic predicted trajectory enhanced by traffic maneuver data (see Paragraph 0027-28 wherein In particular, TSAA system 106 may determine a protected airspace zone (PAZ) 211 around target aircraft 204, and a collision airspace zone (CAZ) 205 around target aircraft 204, and predict if or when ownship 202 is projected to intersect PAZ 211 or CAZ 205 of target aircraft 204. CAZ 205 may be defined to be constant, with a constant x-y radius around target aircraft 204 and a constant z height above and below target aircraft 204. For example, CAZ 205 for target aircraft 204 may be defined with an x-y radius of 500 feet and a +/−z height of 200 feet. The dimensions of the CAZ may be correlated with the size of target aircraft 204. PAZ 211 may be variable, depending on factors of prediction uncertainty, with an x-y radius around target aircraft 204 and a z height above and below target aircraft 204 that are greater than the corresponding dimensions for CAZ 205 and that may be varied with respect to the closure rate between target aircraft 204 and ownship 202. For example, for target aircraft 204 in predicted position 232, the dimensions of the PAZ may be reduced to PAZ 213 as shown in FIG. 2. For purposes of this disclosure, determining whether a violation of protected airspace is predicted between the target aircraft and an ownship may include determining whether a violation of either protected airspace zone (PAZ) or a violation of collision airspace zone (CAZ) is predicted between the target aircraft and an ownship. TSAA system 106 may determine trajectories of one or more aircraft (including ownship in some examples) using a variety of methods, including projections of constant straight trajectory or constant turn rate (or constant track angle) as discussed above with reference to FIG. 2, and constantly varying turn rates).  
Regarding claim 11, Brandao teaches the method of claim 10, wherein determining the traffic predicted trajectory enhanced by traffic maneuver data comprises predicting a collision course traffic trajectory using a processed traffic track, an ownship predicted trajectory and the traffic maneuver data (see Paragraph 0027-28 wherein in particular, TSAA system 106 may determine a protected airspace zone (PAZ) 211 around target aircraft 204, and a collision airspace zone (CAZ) 205 around target aircraft 204, and predict if or when ownship 202 is projected to intersect PAZ 211 or CAZ 205 of target aircraft 204. CAZ 205 may be defined to be constant, with a constant x-y radius around target aircraft 204 and a constant z height above and below target aircraft 204. For example, CAZ 205 for target aircraft 204 may be defined with an x-y radius of 500 feet and a +/−z height of 200 feet. The dimensions of the CAZ may be correlated with the size of target aircraft 204. PAZ 211 may be variable, depending on factors of prediction uncertainty, with an x-y radius around target aircraft 204 and a z height above and below target aircraft 204 that are greater than the corresponding dimensions for CAZ 205 and that may be varied with respect to the closure rate between target aircraft 204 and ownship 202. For example, for target aircraft 204 in predicted position 232, the dimensions of the PAZ may be reduced to PAZ 213 as shown in FIG. 2. For purposes of this disclosure, determining whether a violation of protected airspace is predicted between the target aircraft and an ownship may include determining whether a violation of either protected airspace zone (PAZ) or a violation of collision airspace zone (CAZ) is predicted between the target aircraft and an ownship. TSAA system 106 may determine trajectories of one or more aircraft (including ownship in some examples) using a variety of methods, including projections of constant straight trajectory or constant turn rate (or constant track angle) as discussed above with reference to FIG. 2, and constantly varying turn rates).  
Regarding claim 12, Brandao teaches the method of claim 1, wherein the encounter assessment data is defined by the encounter assessment policy, and contents of particular encounter assessment data is based on one or more requirements of a client system that receives the particular encounter assessment data (see Paragraph 0033-0034 wherein conflict verification unit 144 may run tests or checks to verify or assure the accuracy of the predicted airspace violations determined by conflict search engine 140. For example, conflict verification unit 144 may perform a tau check and a closure check (tau being time to predicted closest approach of target aircraft and ownship), as further discussed below with reference to TSAA algorithm examples. In some examples, conflict verification unit 144 may either override a potential protected airspace violation alert that it finds inconsistent or that fails to pass the conflict verification checks, or conflict verification unit 144 may confirm the potential alert and enable conflict detector unit 132 to generate an alert output 142 via output node 141. Procedural trajectory information 138, in algorithmic and/or data store implementation, may incorporate any of the following examples of procedural or flight protocol information sources (as partially shown in FIG. 3): standard traffic pattern operations as may be encoded or described in any of various references; the Airport/Facility Directory (A/FD) as published by the U.S. Department of Transportation or another entity; U.S. Federal Aviation Administration (FAA) Airport Diagrams or airport diagrams from another entity; commercial navigation databases and/or data stores, which may include airport configuration information and airport runway configuration information, and/or one or more subsets of or interfaces with such commercial navigation databases and/or data stores; an autonomous airport configuration recognition system implemented by onboard systems; and/or other protocols, rules, air traffic patterns, airport-applicable standard operating procedures (SOPs), standard piloting practices, flight operation reference information, or other patterns or conventions of general aviation piloting, for example, all of which may be collectively referred to as “procedural trajectory information” for purposes of this disclosure (e.g., procedural trajectory information 138 of FIG. 3)).  
Regarding claim 13, Brandao teaches the method of claim 1, wherein determining the ownship predicted trajectory comprises using an ownship state, an ownship intent and an ownship performance model (see Paragraph 0035 wherein in some examples in which a procedural trajectory information data store is used, it may be implemented as an in-memory data cache to avoid buffering latency for real-time operating performance, e.g., to implement assured execution times in a selected fraction of a second, to support one-hertz update rates for aircraft trajectories and airspace violation determinations. Procedural trajectory prediction unit 134 may incorporate procedural trajectory information 138 as either or both of direct algorithmic incorporation of procedural trajectory information and/or accessing a procedural trajectory information data store, in various examples. In some examples, incorporating the procedural trajectory information 138 directly in algorithms of its executable instructions may allow faster processing speed for procedural trajectory prediction unit 134, while in some examples, implementing the procedural trajectory information 138 in a data store (e.g., an in-memory data cache system such as Redis, Memcached, etc.) may enable more flexibility and ease of adding to or modifying the procedural trajectory information. In various examples, procedural trajectory prediction unit 134 may comply with the RTCA DO-178B standard, Software Considerations in Airborne Systems and Equipment Certification).  

evaluating a traffic protection area for each other aircraft in the vicinity of the ownship by applying a defined traffic protection area to the traffic predicted trajectory of each other aircraft in the vicinity of the ownship (see Paragraph 0021 wherein Conflict detector unit 132 may interact with threat data store 136 and use procedural trajectory prediction unit 134, and potentially additional units or modules, to perform calculations based at least in part on aircraft states 122 and determine whether there is an imminent risk of two aircraft entering each other's protected airspace (or coming too close to each other, as further described below). The protected airspace may be defined relative to the respective aircraft and may define a volume of space around the aircraft. The protected airspace may also be referred to as a protected airspace zone (PAZ));
 computing encounter parameters defined in encounter metrics of the encounter assessment policy to evaluate alert levels for each traffic protection area (see Paragraph 0022 wherein ASSAP tracker 104 may then generate and output one or more alerts 144, e.g., to a pilot or flight crew of the ownship, based on the alert outputs 142 that ASSAP tracker 104 receives from TSAA system 106. ASSAP tracker 104 may output alerts 144 to audio and/or video output interfaces of air traffic data system 100, such as a display and a loudspeaker of the aircraft (e.g., a display in Class II systems and a loudspeaker in Class I or II systems), and/or other systems, components, or devices to which air traffic data system 100 may be operably connected. The alerts 144 generated by ASSAP tracker 104 may also include indications of target aircraft alert states and alert levels for one or more specific target aircraft, based on information in the alert outputs 142 from TSAA system 106, in some examples);  
evaluating if and when each traffic protection area will be violated and an associated alert level (see Paragraph 0023 wherein the protected airspace of a general aviation aircraft in flight proximate to an airport may be within 500 feet (about 152 meters) horizontal and 200 feet (about 61 meters) vertical of the aircraft, in some examples. ASSAP tracker 104 may recompute target aircraft and ownship states and output the recomputed or updated aircraft states 122 to TSAA system 106 at a rate of at or approximately one hertz or once per second, in some examples. ASSAP tracker 104 using TSAA system 106 may be specified to generate an alert when there is a risk of a protected airspace violation (or intrusion) within 20 to 35 seconds of the predicted airspace violation, for example, such that generating an initial alert less than 20 seconds prior to the predicted airspace violation would be considered as a late alert or missed alert, in some examples); 
checking an alert triggering condition for each traffic protection area to tag the encounter with an alert having an appropriate alert level (see Paragraph 0033 wherein the conflict verification unit 144 may run tests or checks to verify or assure the accuracy of the predicted airspace violations determined by conflict search engine 140. For example, conflict verification unit 144 may perform a tau check and a closure check (tau being time to predicted closest approach of target aircraft and ownship), as further discussed below with reference to TSAA algorithm examples. In some examples, conflict verification unit 144 may either override a potential protected airspace violation alert that it finds inconsistent or that fails to pass the conflict verification checks, or conflict verification unit 144 may confirm the potential alert and enable conflict detector unit 132 to generate an alert output 142 via output node 141); 
and tagging the encounter with the alert having the appropriate alert level in response to an associated traffic protection area being violated (see Paragraph 0033 wherein conflict verification unit 144 may confirm the potential alert and enable conflict detector unit 132 to generate an alert output 142 via output node 141).  
Regarding claim 15, Brandao teaches the method of claim 1, wherein determining the traffic predicted trajectory comprises performing a linear extrapolation of a traffic state vector in response to traffic intent data and traffic maneuver data being unavailable (see Paragraph 0019 wherein ASSAP tracker 104 may determine, based at least in part on incoming target aircraft information 112, an estimated target aircraft state for each of one or more target aircraft within a selected range or vicinity, where the target aircraft state may include position, altitude, and velocity (both speed and vector of velocity). In some examples, ASSAP tracker 104 may determine and maintain a determined trajectory or track for each of the one or more target aircraft for as long as they remain active targets for tracking, e.g., they remain airborne and within a selected range or within a selected range of an airport proximate the aircraft (the “ownship”) that includes air traffic data system 100 or with which system 100 is associated if system 100 is not located onboard an aircraft. ASSAP tracker 104 may also maintain extrapolated, predicted future trajectories or tracks for the ownship and all applicable target aircraft out to a selected common point in time in the future, and update those predicted tracks at a selected frequency, e.g., one hertz; see also Paragraph 0055 wherein Procedural trajectory prediction unit 134 may also make use of additional information, including any one or more of the following, to perform procedural trajectory prediction: altimeter setting of the ownship; departure runway threshold position for a particular runway; approach runway threshold position for a particular runway; runway heading for a particular runway; traffic pattern altitude for single engine aircraft around airport 638; traffic pattern altitude for multi-engine aircraft around airport 638; traffic pattern direction (e.g., left-turn or right-turn) around airport 638; one or more airport reference points; indicated airspeed of the ownship and/or target aircraft (may be optional; if this parameter is not available, ground speed can be a substitute with modified criteria, or algorithm may ignore the related criteria)).  
Regarding claim 16, Brandao teaches the method of claim 1, wherein generating the encounter assessment data comprises generating alert information and prediction information (see Paragraph 0021 wherein the conflict detector unit 132 Conflict detector unit 132 may interact with threat data store 136 and use procedural trajectory prediction unit 134, and potentially additional units or modules, to perform calculations based at least in part on aircraft states 122 and determine whether there is an imminent risk of two aircraft entering each other's protected airspace (or coming too close to each other, as further described below). The protected airspace may be defined relative to the respective aircraft and may define a volume of space around the aircraft. The protected airspace may also be referred to as a protected airspace zone. When conflict detector component 132 makes a determination of an imminent risk of a protected airspace violation, TSAA system 106 may generate, via output node 141, one or more alert outputs 142 of TSAA system 106 to ASSAP tracker 104 The alert outputs 142 generated by TSAA system 106 may indicate target aircraft alert states and alert levels for one or more specific target aircraft, in some examples).  
Regarding claim 17, Brandao teaches a system for policy-based traffic encounter assessment to detect and avoid traffic, the system comprising: a processor; and a memory associated with the processor, the memory comprising computer- readable program instructions that, when executed by the processor causes the processor to perform a set of functions (see Paragraph 0007 wherein the computer-readable storage medium comprises computer-readable instructions that are executable by a processor. The instructions cause the processor to perform any part of the techniques described herein. The instructions may be, for example, software instructions, such as those used to define a software or computer program. The computer-readable medium may be a computer-readable storage medium such as a storage device (e.g., a disk drive, or an optical drive), memory (e.g., a Flash memory, read only memory (ROM), or random-access memory (RAM)) or any other type of volatile or non-volatile memory or storage element that stores instructions (e.g., in the form of a computer program or other executable) to cause a processor to perform the techniques described herein. The computer-readable medium may be a non-transitory storage medium) comprising: determining an ownship predicted trajectory of an aircraft, the aircraft being the ownship; determining a traffic predicted trajectory of one or more other aircraft in a vicinity of the ownship, the one or more other see the corresponding rejection of claim 1).  
Regarding claim 18, see the corresponding rejection of claim 14.
Regarding claim 19, see the corresponding rejection of claim 17.
Regarding claim 20, see the corresponding rejection of claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma (US8019529) teaches the present disclosure relates generally to the field of obstacle detection and alerting. The disclosure more specifically relates to alerting for early detection of incursion events to allow avoidance of hazardous encounters. The disclosure describes a system and algorithm for detecting vehicles, objects, and other conditions that are or may be a threat to safe vehicle movements on the airport surface and providing an appropriate alert such that the vehicle operator, controller, control system, or automation may take action to reduce the likelihood of a potential collision. Incursion alerting systems, such as runway incursion alerting systems, are utilized to determine if an obstacle is in the path of an aircraft or other vehicle. Conventional runway incursion alerting systems are generally one of two types. The first type utilizes signals cooperatively provided from the obstacle on or approaching the runway; the second type utilizes radar, electro optic, or electromagnetic signals to actively sense the presence of an obstacle on or approaching the runway without the obstacles' active cooperation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665